02-10-479-CV













 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00479-CV
 
 



Richard Terrance Ayers


 


APPELLANT




 
V.
 




Vicki Barrow, Hazelle Davis, Rick
  Thaler, and the TDCJ-CID


 


APPELLEES 



 
 
----------
 
FROM THE
89th District Court OF Wichita
COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          Appellant Richard Terrance Ayers
attempts to appeal from the trial court’s order dated September 10, 2010, in
which the trial court dismissed Ayers’s civil rights complaint with prejudice
after reviewing the pleadings on file “upon its own motion.”
Ayers
filed a request for findings of fact and conclusions of law on October 22,
2010, which was untimely.  See Tex. R. Civ. P. 296.  However, even if his request had been timely,
because in this case findings of fact and conclusions of law were not required
by the rules of civil procedure and could not properly be considered by this
court, his request would not have operated to extend the thirty-day deadline
for filing his notice of appeal.  See Tex. R. App. P. 26.1(a)(4); IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp.,
938 S.W.2d 440, 443 (Tex. 1997) (stating that a request for findings of fact
and conclusions of law “does not extend the time for perfecting appeal of a
judgment rendered as a matter of law, where findings and conclusions can have
no purpose and should not be requested, made, or considered on appeal [such as]
. . . dismissal based on the pleadings”). 
Therefore, Ayers’s notice of appeal was due on October 11, 2010.  See
Tex. R. App. P. 26.1.
Ayers
filed his notice of appeal on December 27, 2010.  On December 28, 2010, we notified Ayers that
his appeal was subject to dismissal for want of jurisdiction unless, by January
7, 2011, he filed a response showing grounds for continuing the appeal.  Ayers filed a response, but it does not show
grounds for continuing the appeal. 
Accordingly, we dismiss this appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a), 43.2(f).
 
 
 
PER CURIAM
 
PANEL:  MCCOY, MEIER, and
GABRIEL, JJ.
 
DELIVERED:  January 27, 2011




          [1]See Tex. R. App. P. 47.4.